Case 4:20-cv-03709 Document 36-1 Filed on 11/02/20 in TXSD Page 1 of 6

EXHIBIT 1

 
Case 4:20-cv-03709 Document 36-1 Filed on 11/02/20 in TXSD Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

STEVEN HOTZE, M.D., WENDELL CHAMPION,
HON. STEVE TOTH, and SHARON HEMPHILL,

Plaintiffs,

V. Case No. 4:20-cv-03709

CHRIS HOLLINS, in his official capacity as Harris. County Clerk,
Defendant,

and

MJ FOR TEXAS; DSCC; DCCC;

MARY CURRIE; CARLTON CURRIE JR.;
JEKAYA SIMMONS; DANIEL COLEMAN,
JERELYN GOODEN, S. SHAWN STEPHENS
GLENDA GREENE, AND MICHELE ROYER
Proposed Intervenor- Defendants

DECLARATION OF JERELYN MATTHIS GOODEN
Pursuant to 20 U.S.C. Section 1746, |, Jerelyn Matthis Gooden, declare as follows:
| lam a registered voter residing in Harris County. | voted inside the
garage at the Toyota Center on October 18, 2020 shortly before 6:22 p.m. |
presented my valid Texas Identification Card as proof of identity and was
permitted to vote at that location.

2. Attached as Exhibit 1-A is a true and correct copy of me holding up

my “I voted” sticker shortly after | voted.
3: lam eighty-six (86) years old.
A, My husband, Captain DeFarris Gooden, an Army Chaplain, died in

2017. Before he died, he was my personal chauffeur.

 
Case 4:20-cv-03709 Document 36-1 Filed on 11/02/20 in TXSD Page 3 of 6

5. Because | cannot drive and have not driven in several years, | was
driven to the voting location which was inside of a parking garage.

6. | voted there for several reasons. My internist has strongly advised me
not to be in confined spaces with lots of people — such as in airplanes or buses, or
gatherings, because of my age and my many ailments (blood pressure, diabetes,
poor circulation) — all of which make contracting Covid-19 very dangerous for me.
As a result of these instructions, | have not travelled by plane or bus.

7. | cannot stand for long periods of time, walk distances or be away
from the conveniences of home for extended periods of time without suffering
physical consequences. | use a rollator as | cannot walk long distances without
assistance,

&: It was a pleasure to vote there as | did not have to walk to a booth or
try to stand up init. The voting personnel brought the voting equipment to me.

9. Last Wednesday evening, October 28, 2020, | suffered nearly the
entire day from arthritis in both of my hands. | had intense pain. | could not move
my fingers at times, as there were contorted and unmovable. | could not hold a

fork or eat my dinner. This condition recurs at unexpected times. At those times,
my hands are useless.
10.  Ivoted at the Toyota Center facility because | relied on its availability

and the instructions for voting there. | am very concerned that my vote will be

invalidated because of the efforts to suppress my validly cast vote and the votes

 
Case 4:20-cv-03709 Document 36-1 Filed on 11/02/20 in TXSD Page 4 of 6

of others. | never would have voted at that facility had | believed that there was
any chance that my vote would be invalidated. | relied on the notion that my vote
would be counted just as much as the vote of other Texas voters who voted at the
locations designated by their Counties. | would be devastated and feel unjustly
cheated if my vote were invalidated.

11. As my husband is deceased, | must rely on my children for
transportation. Both work full-time. One has a trial setting on November 3, and |
cannot predict whether he will be available to take me to vote again.

12. If | have to go to a polling place on election day, | will be in an
enclosed space with strangers, and will have to wait a long while to vote —
assuming that my fingers work that day and that! am allowed to vote.

13. | have proudly voted all of my adult life in Harris County, Texas, and in
every Presidential election here since the 1960s. My father and mother, who raised
me in Dallas, Texas set an example for my siblings and me about the importance
of voting. They would dress to vote as if they were going to church.

14. | relied on instructions from the Harris County Clerk that a drive-
through vote would be counted. | felt comfortable presuming my vote would be
counted just like any other early vote and would be included in the totals on
election day.

15. |!am very concerned about the effort to invalidate the ballot that |

cast. I have relied on the process for voting to cast that ballot and would not have

 
Case 4:20-cv-03709 Document 36-1 Filed on 11/02/20 in TXSD Page 5 of 6

done so if it did not exist. | have made no plan at this time to vote on election day
as to do so would increase my risk of exposure to Covid-19.
| declare under penalty of perjury that the foregoing is true and correct.

Executed this 1°' day of November 2020.

Jerelyn Matthis Gooden

 

Jerelyn Matthis Gooden

Signature: :
Jerelyn Gooden (Nov 1, 2020 22:51 CST)

Email: deirdrebarrettmarketing@gmail.com

 
 

 

 

Hotze v. Hollins - Final Declaration of Jerelyn
Matthis Gooden

 

Final Audit Report 2020-11-02
Creaied: 2020-11-02
By: Kenneth Barrett (kennethroycebarrettlaw@yahoo.com)
Status: Signed
Transaction ID: CBJCHBCAABAADdG-EQX2gPp70z04Mnu3NPqF5nGM3G-9

 

 

 

"Hotze v. Hollins - Final Declaration of Jerelyn Matthis Gooden"
History

£3 Document created by Kenneth Barrett (kennethroycebarrettlaw@yahoo.com)
2020-11-02 - 4:49:07 AM GMT- IP address: 73.206.125.217

ES, Document emailed to Jerelyn Gooden (deirdrebarrettmarketing@gmail.com) for signature
2020-11-02 - 4:49:29 AM GMT

€5 Email viewed by Jerelyn Gooden (deirdrebarrettmarketing@gmail.com)
2020-11-02 - 4:49:36 AM GMT- IP address: 66.102.7.27

@~% Document e-signed by Jerelyn Gooden (deirdrebarrettmarketing@gmail.com)
Signature Date: 2020-11-02 - 4:51:42 AM GMT - Time Source: server- IP address: 45.31.112.211

© Agreement completed.
2020-11-02 - 4:51:42 AM GMT

Adobe Sign

 

 
